I concur on the specific ground that the storage of the food for the dining porters was an integral part of interstate movement and inseparable from it, hence not a state taxable event. The use of the food in the form of consumption by the waiters was also not a state taxable event. No taxable movement in the course across the state occurred which permitted the state to tax the use, storage or consumption. As to whether the so-called "free" meals served to the waiters may not in fact have been part of their wage compensation so as to make the furnishing of meals to them in reality a sale in the same category as the sale of meals to passengers is not before us. In such respect the similes used in the opinion "that the use of the foodstuffs in question is a use by the petitioner in interstate commerce — quite as much so as is the use of tranported lubricants to lubricate the moving parts of a train or fuel carried to supply its motive power" would hardly be applicable. If this were a proceeding for the collection of a sales tax and the furnishing of meals were held to be a sale, it would differ from the use of lubricants or fuel which are not respectively sold to the axle nor to the tender nor the fire box. I think it unnecessary in view of the ground of my concurrence to concur in that part of the opinion relating to partial use in the state of Utah. In this case, it occurs to me that each of the various operations relating to the food finally consumed *Page 464 
by the porters may have been itself an integral and inseparable part of the interstate journey, and not at any place en route a taxable event, any more than any event in Utah concerning this property is a taxable event to which the use tax may attach. But it is unnecessary to so determine.
MOFFAT, J., deceased.